DETAILED ACTION
This Office action is in response to the amendment filed 11 May 2022. Claims 1-29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-21 and 29 are allowed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 10, 13, 14, and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan et al. (US 2017/0181006, hereinafter Vardarajan ‘006, PLEASE NOTE THIS IS NOT THE SAME VARDARAJAN REFERENCE PREVIOUSLY APPLIED) in view of Vegesna et al. (US 2021/0157386).
For Claims 1 and 22, Vardarajan ‘006 teaches a method for wireless communication in a wireless local area network (WLAN) performed by an apparatus of a first WLAN device, and an apparatus of a first wireless local area network (WLAN) device for wireless communication comprising one or more interfaces for communicating via a WLAN; and one or more processors (see paragraphs 88-89, 57); the method comprising: 
determining a first distance from the first WLAN device to a second WLAN device (see paragraphs 18, 85: distance; paragraphs 59-60: AP and extender); 
determining whether the first WLAN device is located within a distance range of the second WLAN device based, at least in part, on the first distance (see paragraphs 18-20: determining distance, paragraph 75); 
in response to determining the first WLAN device is not located within the distance range, providing a coarse placement indicator for coarse placement of the first WLAN device within the distance range (see paragraphs 24-25, 75-76, 80-81: indicator to move closer or farther); and 
in response to determining the first WLAN device is located within the distance range, determining a signal strength associated with the second WLAN device (see paragraphs 20-21, 26: within range, optimize location); 
comparing the signal strength to one or more signal strength thresholds (see paragraph 26); and 
providing a fine placement indicator based on the comparison for fine placement of the first WLAN device within the distance range (see paragraphs 26, 84: optimize placement).  
Vardarajan ‘006 as applied above is not explicit as to, but Vegesna teaches determining a first distance from the first WLAN device to a second WLAN device based, at least in part, on fine timing measurement (FTM) frames exchanged with the second WLAN device (see paragraphs 16, 19, 22). Vegesna also teaches determining whether the first WLAN device is located within a distance range of the second WLAN device based, at least in part, on the first distance (see paragraphs 16, 19, 22).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the FTM process as in Vegesna to determine a first distance when arranging network devices so as to establish network connections. FTM is a standard process in a widely used network protocol and one of ordinary skill would have been able to use FTM with the reasonably predictable result of determining an location from which to operate the process of Vardarajan ‘006 with a reasonable expectation of success.
For Claims 2 and 23, Vardarajan ‘006 further teaches the method, wherein comparing the signal strength to one or more signal strength thresholds comprises: determining that the signal strength is less than a first signal strength threshold of the one or more signal strength thresholds, the first signal strength threshold indicating a minimum signal strength for the distance range (see paragraphs 25, 80).  
For Claims 3 and 24, Vardarajan ‘006 further teaches the method, wherein providing the fine placement indicator comprises: providing the fine placement indicator indicating to move the first WLAN device nearer to the second WLAN device, in response to determining that the signal strength is less than the first signal strength threshold (see paragraphs 25, 80).  
For Claims 4 and 25, Vardarajan ‘006 further teaches the method, wherein comparing the signal strength to one or more signal strength thresholds comprises: determining that the signal strength is greater than a second signal strength threshold of the one or more signal strength thresholds, the second signal strength threshold indicating a maximum signal strength for the distance range (see paragraphs 24, 81).  
For Claims 5 and 26, Vardarajan ‘006 further teaches the method, wherein providing the fine placement indicator comprises: providing the fine placement indicator indicating to move the first WLAN device farther from the second WLAN device, in response to determining that the signal strength is greater than the second signal strength threshold (see paragraphs 24, 81).  
For Claims 6 and 27, Vardarajan ‘006 further teaches the method, wherein comparing the signal strength to one or more signal strength thresholds comprises: determining that the signal strength is greater than or equal to a first signal strength threshold of the one or more signal strength thresholds, the first signal strength threshold indicating a minimum signal strength for the distance range (see paragraphs 26, 78), and determining that the signal strength is less than or equal to a second signal strength threshold of the one or more signal strength thresholds, the second signal strength threshold indicating a maximum signal strength for the distance range (see paragraphs 26, 78).  
For Claims 7 and 28, Vardarajan ‘006 further teaches the method, wherein providing the fine placement indicator comprises: providing the fine placement indicator indicating the first WLAN device to remain at a current location, in response to determining that the signal strength is greater than or equal to the first signal strength threshold and the signal strength is less than or equal to the second signal strength threshold (see paragraphs 26, 78).  
For Claim 10, Vardarajan ‘006 further teaches determining whether the first WLAN device is too close to the second WLAN devices and providing a coarse placement indicator to move the first WLAN device farther from the second WLAN device (see paragraphs 24-25, 75-75, 80-81).
Vardarajan ‘006 as applied above is not explicit as to, but Vegesna teaches the method, further comprising: in response to the first WLAN device not being located within the distance range of the second WLAN device, determining whether the first distance is less than the distance range (see paragraph 16: FTM, paragraphs 24-26, 29: if too close, alert OS), and providing the coarse placement indicator in response to determining the first distance is less than the distance range (see paragraph 16: FTM, paragraphs 24-26, 29: if too close, alert OS).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a distance determination as in Vegesna when arranging the WLAN device based on indicators received as in Vardarajan. One of ordinary skill in the art would have been able to do so with the reasonably predictable result of providing a useful network environment.
For Claim 13, Vardarajan ‘006 further teaches the method, wherein determining the signal strength associated with the second WLAN device comprises: determining a received signal strength indicator (RSSI) from signals received from the second WLAN device (see paragraphs 17-18).  
For Claim 14, Vardarajan ‘006 further teaches the method, wherein the distance range includes a range of distances between the first WLAN device and the second WLAN device (see paragraph 72, 84085: range of distances where signal quality is sufficient).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan et al. (US 2017/0181006, hereinafter Vardarajan ‘006, PLEASE NOTE THIS IS NOT THE SAME VARDARAJAN REFERENCE PREVIOUSLY APPLIED) and Vegesna et al. (US 2021/0157386) as applied to claims 1 and 7 above, and further in view of Vardarajan et al. (US 2017/0353245, hereinafter Vardarajan ‘245, the previously applied Vardarajan reference).
For Claim 8, while Vardarajan ‘006 does teach further optimization (see paragraph 84), the references as applied above are not explicit as to, but Vardarajan ‘245 teaches the method, further comprising: 
determining one or more additional signal strengths associated with the second WLAN device in response to providing the fine placement indicator indicating the first WLAN device to remain at the current location (see paragraphs 80, 84: optimize and repeat); and 
updating distance information (see paragraphs 87: updates to proximity and relative location information) based on the one or more additional signal strengths (see paragraphs 20, 84, 87: optimize location based on signal strength).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to continuously collect and apply information to optimize placement of the device as in Vardarajan ‘245 when implementing the method of Vardarajan ‘006. The motivation would be to ensure the network can be adapted to changing conditions.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan et al. (US 2017/0181006, hereinafter Vardarajan ‘006, PLEASE NOTE THIS IS NOT THE SAME VARDARAJAN REFERENCE PREVIOUSLY APPLIED) and Vegesna et al. (US 2021/0157386) as applied to claim 1 above, and further in view of Nasir et al. (US 2013/0152168).
For Claim 9, the references as applied above are not explicit as to, but in a similar field of endeavor Nasir teaches the method, further comprising: 
in response to the first WLAN device not being located within the distance range of the second WLAN device, determining whether the first distance is greater than the distance range (see paragraph 59), and 
providing the coarse placement indicator to move the first WLAN device nearer to the second WLAN device in response to determining the first distance is greater than the distance range (see paragraph 59).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application as filed to give a notification of the device being too far and to move the device closer as in Nasir when establishing an initial connection of the devices as in Vardarajan and Vegesna. One of ordinary skill would have been able to do so with the reasonably predictable result of beginning the network optimization process from a location with a reasonable expectation of success.
For Claim 11, the references as applied above are not explicit as to, but in a similar field of endeavor Nasir teaches the method, further comprising: in response to the first WLAN device being located within the distance range of the second WLAN device, providing the coarse placement indicator indicating the first WLAN device to remain at a current location in response to determining the first distance is within the distance range (see paragraph 59).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application as filed to give a notification of the device being sufficiently close as in Nasir when establishing an initial connection of the devices as in Vardarajan and Vegesna. One of ordinary skill would have been able to do so with the reasonably predictable result of beginning the network optimization process from a location with a reasonable expectation of success.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardarajan et al. (US 2017/0181006, hereinafter Vardarajan ‘006, PLEASE NOTE THIS IS NOT THE SAME VARDARAJAN REFERENCE PREVIOUSLY APPLIED) and Vegesna et al. (US 2021/0157386) as applied to claim 1 above, and further in view of Lee et al. (US 2019/0208464, hereinafter Lee ‘464).
For Claim 12, though Vegesna does teach the use of RTT in a standard FTM process and thus at least inherently teaches the following, the references as applied above are not explicit as to, but Lee ‘464 teaches the method, wherein determining the first distance from the first WLAN device to the second WLAN device based, at least in part, on FTM frames exchanged with the second WLAN device comprises: 
outputting a first FTM frame for transmission to the second WLAN device (see paragraph 47: probe request); 
obtaining a second FTM frame from the second WLAN device (see paragraphs 50, 51: probe response, time stamp); 
determining a round-trip time (RTT) based on the first FTM frame and the second FTM frame (see paragraph 47); and 
determining the first distance based on the RTT (see paragraph 47: positioning).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ FTM as in Lee ‘464 when determining where to place a network device as in Vardarajan and Vegesna. One of ordinary skill would have been able to use a known process for a known purpose with the reasonably predictable result of determining an initial location for the network device.

Response to Arguments
The amendment filed 11 May 2022 has been entered.
Rejections of claims 15-21 and 29 are withdrawn in light of the amendments to the claims. These claims 15-21 and 29 are allowed.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. Claims 1-14 and 22-28 remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. (US 2018/0067187) teaches a system in which beacon positions are determined using coarse of file positioning methods.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        6/30/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466